Citation Nr: 0206577	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to October 1, 1998 for 
reinstatement of Dependency and Indemnity Compensation (DIC) 
as the surviving spouse of the veteran.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 until he 
died in action in May 1968.  The appellant is the widow of 
the veteran.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating action from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted reinstatement of DIC effective from October 
1, 1998.  Previously, the RO had denied reinstatement of DIC 
benefit in November 1993, and the veteran had filed a timely 
appeal.  

The appellant now resides in the jurisdiction of the San 
Diego, California VARO.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1966, 
and they remained married until the veteran's death in May 
1968.  

2.  The appellant received DIC until she remarried in August 
1972; the appellant commenced legal divorce proceedings in 
August 1992 and the divorce was final in April 1993.  

3.  On September 24, 1993, the RO received the appellant's 
first claim for reinstatement of DIC.  

4.  The September 2000 rating action, which granted 
reinstatement of DIC effective from October 1, 1998, was 
based on 38 U.S.C.A. § 1311(e) and 38 C.F.R. § 3.55(a)(3), 
which liberalizing law and regulation removed a previous bar 
to reinstatement of DIC to a surviving spouse whose 
remarriage was terminated by divorce after October 31, 1990, 
which legal proceedings were also commenced after October 31, 
1990.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 1998 
for reinstatement of DIC are not met.  38 U.S.C.A. § 1311 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.55(a)(3) (1998); 
38 C.F.R. §§ 3.114(a), 3.400(p) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant and the veteran were married in May 1966, and 
they remained married until the veteran's death in May 1968 
when he and all others aboard a military submarine were lost 
at sea and presumed dead.  Following the June 1968 
declaration of the veteran as dead under the Missing Persons 
Act, the appellant became entitled to DIC.  She then received 
DIC for over four years.  In August 1972, the appellant 
remarried, and DIC was terminated because of the 
disqualifying remarriage.  

For most of the appellant's marriage, in the period before 
November 1990, the law allowed for restoration of DIC to a 
surviving spouse whose disqualifying remarriage had been 
terminated by divorce.  In the 1990s, several significant 
changes in the law took effect, and the appellant took steps 
to divorce, and eventually did divorce, her second husband.  
It is the overlap of these events and the changes in the law 
that have led to the appeal before the Board today.  

According to the appellant's statements and January 2002 
testimony and a March 2001 letter from a private counselor, 
the appellant and her former husband were at a marriage 
counseling session in early 1990 when they finally realized 
that their marriage was not working and that they would 
eventually divorce.  The husband stayed in Oregon, and the 
appellant moved back to her hometown in Illinois, where she 
joined a divorce support group, obtained and started filling 
in the information on a petition for divorce, and mailed her 
husband a letter informing him that she was going to file for 
divorce in Illinois.  She could not file the petition for 
divorce in Illinois at that time because she had not yet met 
the residency requirements.  

While waiting to meet the Illinois residency requirements, 
the appellant gathered financial documents and considered how 
she wanted to settle property with her husband.  On or about 
August 7, 1990, she contacted the office of an Illinois 
divorce attorney but he was out of town on vacation.  Within 
the next ten days, before she could see the attorney, the 
appellant had to unexpectedly move back to Oregon to help her 
minor-aged daughter, who had run away from home and gotten 
into legal trouble.  A November 1994 letter from the Illinois 
attorney confirms that the appellant's mother met with him 
and asked property questions on behalf of the appellant on 
August 20, 1990.  The Illinois attorney advised the 
appellant's mother to have the appellant consult an Oregon 
attorney.  

Back in Oregon, the appellant obtained and started filling in 
the information on a petition for divorce but she did not 
file for divorce because she believed that she had not yet 
met the residency requirements of Oregon.  She testified 
that, in late October 1990, she phoned the VA to find out 
what her reinstated DIC would be, and she was told that a new 
law might be enacted.  On or about November 12, 1990, she 
attempted to see an Oregon divorce attorney through a local 
college but she was denied an appointment because she was not 
a full-time student.  She testified that, in late November 
1990, she made another call to the VA and found out that she 
was barred from reinstatement of DIC benefits because she was 
not divorced by then.  She talked to two Oregon attorneys in 
January 1991 and March 1991 and was told that she still did 
not meet the residency requirements to file for divorce.  The 
appellant then focused on obtaining her teaching license in 
Oregon.  

As the appellant had heard in late November 1990, a newly 
enacted law had permanently barred reinstatement of DIC to a 
surviving spouse whose disqualifying remarriage had been 
terminated by divorce if her claim for reinstatement of DIC 
was filed after October 31, 1990.  See Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-348 (November 5, 1990).  Later, the new law was 
amended to allow reinstatement of DIC to a surviving spouse 
whose remarriage had been terminated by a divorce, as long as 
the legal divorce proceedings were commenced before November 
1, 1990.  See Veterans' Benefits Act of 1992, Public Law 102-
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).  

Court documents showed that the appellant commenced legal 
divorce proceedings on August 26, 1992.  The divorce became 
final on April 10, 1993, and she filed her first application 
for reinstatement of DIC on September 24, 1993.  

In a November 1993 letter decision, the RO denied 
reinstatement of DIC because, according to the new and 
recently enacted laws, reinstatement of DIC was permanently 
barred to the appellant because she was still married to her 
second husband on November 1, 1990, without having commenced 
legal divorce proceedings before November 1, 1990.  Given all 
her efforts in Illinois and Oregon, the appellant felt that 
she had made her intent to divorce clear before November 1, 
1990 and that her efforts should have been construed as 
initiation of divorce.  As a result, she took steps to 
perfect a timely appeal of the November 1993 denial.  

While the appeal of the November 1993 decision was pending, a 
newly enacted law removed the previous bar to reinstatement 
of DIC.  According to the October 1, 1998 liberalizing law, 
remarriage of the surviving spouse of a veteran would not bar 
the furnishing of DIC if the remarriage was terminated by 
divorce not secured through fraud or collusion.  
Reinstatement of DIC would begin the month following the 
month of termination of the remarriage.  See 38 U.S.C.A. 
§ 1311(e) (West 1991 & Supp. 1998); 38 C.F.R. § 3.55(a)(3) 
(1998).  Based upon the October 1, 1998 liberalizing law, the 
September 2000 rating action granted entitlement to 
reinstatement of DIC from October 1, 1998.  

Although in agreement with the reinstatement of DIC, the 
appellant disagreed with the effective date of October 1, 
1998 and took steps to perfect an appeal of the September 
2000 decision.  At the very least, she believed that the 
effective date for reinstatement of DIC should have been May 
1993, which was the month following the April 10, 1993 date 
that her divorce became final.  


Analysis

As the appellant asserts, the effective date of an award of 
benefits to a surviving spouse based upon termination of a 
remarriage by divorce is ordinarily the date the divorce 
becomes final, if an application therefor is received within 
one year from such termination.  See 38 U.S.C.A. § 5110(l) 
(West 1991 & Supp. 2001).  This is a very general rule, 
however, and additional laws and regulations will determine 
whether an effective date prior to October 1, 1998 for 
reinstatement of DIC benefits is warranted.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the appellant in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained copies of service department records, the 
certificate of marriage of the appellant to the veteran, and 
court documents of the appellant's divorce from her second 
husband.  The appellant filed numerous lay statements with 
the RO and received multiple extensions of time to file her 
substantive appeal and additional evidence.  Pursuant to an 
ambiguous July 2001 request for a "Board hearing at a local 
VA office before a decision review officer," the appellant 
provided sworn testimony at a January 2002 hearing before the 
local decision review officer.  She acknowledged her right to 
representation and chose to represent herself at the hearing.  
She also acknowledged her right to request a separate hearing 
before the Board in the future.  Because she did not request 
a separate hearing before the Board, the claims folder was 
forwarded to the Board.  A May 2002 letter was mailed to the 
appellant and informed her that she had the lesser of 90 days 
or until the date that the Board issued a decision in which 
to request a separate hearing before the Board.  The RO's 
June 2001 letter to the appellant informed her of the 
provisions of The Veterans Claims Assistance Act of 2000, 
which were signed into law on November 9, 2000, and which 
expanded the VA's duty to assist and inform the appellant.  
The September 2000 rating action and the February 2002 
supplemental statement of the case informed the appellant of 
the applicable laws and regulations and of the evidence 
needed to substantiate her claim for an earlier effective 
date.  Since the appellant was informed of the evidence 
needed to substantiate her claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the appellant.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  The claim may be decided on 
the merits.  

Before October 1, 1998, for a surviving spouse to have been 
eligible for reinstatement of DIC benefits after divorce, her 
remarriage must have been dissolved by a court with basic 
authority to render divorce decrees before November 1, 1990, 
or terminated by divorce after October 31, 1990 by legal 
divorce proceedings commenced before November 1, 1990.  
38 C.F.R. § 3.55(a)(2) (1997).  "Commencement of a legal 
proceeding" is determined by the law of the place where the 
parties resided at the time of marriage, which in this case 
was Oregon, or for a very short time on the part of the 
appellant, Illinois.  See 38 C.F.R. § 3.1(j) (2001); 
Sanders v. Brown, 6 Vet. App. 17, 19 (1993).  

After being married to her second husband since August 1972, 
the appellant first considered divorce at a marriage 
counseling session in early 1990.  She immediately and 
continuously from that date joined divorce support groups, 
filled out divorce forms, collected financial data, phoned 
divorce attorneys for appointments, and even phoned the VA 
for information in late October 1990 and November 1990.  The 
appellant testified that she filed no divorce documents with 
a court before November 1, 1990 because she had not met the 
residency requirements in Illinois.  Unfortunately, the 
consultation with an attorney, gathering of financial 
documents, and failed attempts to file divorce documents did 
not constitute commencement of a legal divorce proceeding 
prior to November 1, 1990.  See Owings v. Brown, 8 Vet. 
App. 17, 18 (1995).  In fact, no summons and petition for 
divorce were filed with any court until August 26, 1992, and 
the appellant was still married to her second husband until 
the divorce became final on April 10, 1993.  Thus, in spite 
of the general rule provisions of 38 U.S.C.A. § 5110(l), the 
appellant was correctly barred from reinstatement of DIC 
prior to October 1, 1998.  

October 1, 1998 was the earliest possible effective date for 
the September 2000 reinstatement of DIC based upon the 
liberalizing 38 U.S.C. §  1311(e).  Where DIC is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§§ 3.114(a), 3.400(p).  


ORDER

Entitlement to an effective date prior to October 1, 1998 for 
the reinstatement of DIC is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

